UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 16, 2008 (Date of earliest event reported) PG&E CORPORATION (Exact Name of Registrant as specified in Charter) California 1-12609 94-3234914 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Market, Spear Tower, Suite 2400, San Francisco, CA 94105 (Address of principal executive offices) (Zip code) 415-267-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) PACIFIC GAS AND ELECTRIC COMPANY (Exact Name of Registrant as specified in Charter) California 1-2348 94-0742640 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 77 Beale Street, P. O. Box 770000, San Francisco, California 94177 (Address of principal executive offices) (Zip code) (415) 973-7000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. A. 2009 Officer Compensation On December 16, 2008, the Compensation Committee of the PG&E Corporation Board of Directors (Committee) approved the PG&E Corporation 2009 Short-Term Incentive Plan (STIP) under which officers and employees of PG&E Corporation and Pacific Gas and Electric Company (Utility) may receive cash awards based on the extent to which specified performance targets for each STIP component are achieved.Corporate financial performance, as measured by PG&E Corporation’s earnings from operations, will determine 50 percent of the incentive, 17.5 percent of the incentive will be based on the Utility’s success in improving electric and gas distribution system reliability, 17.5 percent of the incentive will be based on customer satisfaction ratings for the Utility, 5 percent will be based on the results of an employee opinion survey, and the remaining 10 percent will be based on achieving safety goals.The Committee will approve the specific performance targets for each STIP component in February 2009. B. Amendments to Executive Compensation Plans and Arrangements On December 16 and December 17, 2008, the Committee and the Boards of Directors of PG&E Corporation and the Utility amended certain PG&E Corporation and Utility compensation and benefit plans and arrangements, including the PG&E Corporation Officer Severance Policy, in order to conform with the requirements of Section 409A of the Internal Revenue Code.The Committee amended the Officer Severance Policy (1) to eliminate the ability of terminated officers under the age of 55 to elect to use their severance payments to buy years of credited service under the PG&E Corporation Supplemental Executive Retirement Plan, and (2) to narrow the circumstances under which an officer’s resignation following a “Change in Control” of PG&E Corporation (as defined in the policy) will be for “good reason” entitling the officer to the benefits specified in the policy for officers who are terminated without cause in connection with a Change in Control. In addition, on December 17, 2008, the independent members of the PG&E Corporation Board of Directors amended the terms of a May 2008 restricted stock unit award agreement between PG&E Corporation and Peter A. Darbee, Chairman, Chief Executive Officer and President, to revise provisions regarding the timing of vesting and settlement (i.e., payment) of the restricted stock units in the case of a Change in Control of PG&E Corporation.If the acquirer fails to assume or continue the restricted stock unit award, the outstanding restricted stock units will vest immediately before, and contingent on, the Change in Control and will be settled upon the earlier of Mr. Darbee’s separation from service or the original vesting date.If Mr. Darbee’s employment is terminated without cause (a) following a “potential change in control” of PG&E Corporation (as defined in the Officer Severance Policy) or (b) within two years after a Change in Control of PG&E Corporation, the restricted stock units will vest and be settled upon his separation from service. C.
